Citation Nr: 0928179	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether legal entitlement to VA death benefits is established 
based on recognition of the appellant as a child.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The appellant is the Veteran's son.  He claims that his 
deceased father served on active duty from August 1946 to 
March 1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the Substantive Appeal to the Board, received in August 
2005, the appellant expressed his desire to provide testimony 
before a Veterans Law Judge sitting at the local RO.  
However, in January 2006, the appellant testified before the 
local RO at an informal hearing, prior to the Substantive 
Appeal being received.  In June 2009, the RO sent a letter to 
the Veteran requesting clarification as to whether the 
Veteran still wanted a hearing a Board hearing.  As of this 
date, there has been no response from the Veteran.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008).
 

FINDINGS OF FACT

1.  The appellant, the Veteran's son, was born in March 1950 
and was 54 years old when he applied for VA death benefits in 
October 2004.

2.  The evidence of record does not establish that the 
appellant was permanently incapable of self-support by reason 
of physical or mental defect before he attained the age of 
18.




CONCLUSION OF LAW

The appellant may not be recognized as a child for the 
purpose of entitlement to VA death benefits; therefore, his 
application for VA death benefits is without legal merit.  
38 U.S.C.A. §§ 101(4)(A), 1310 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.5, 3.57 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

II.  Decision

The appellant is claiming entitlement to VA death benefits.  

When any Veteran dies after December 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such Veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. 
§§ 101(14), 1310(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.5 
(2008).

The term "child" of the Veteran means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the Veteran's 
household or was a member of the Veteran's household at that 
the time of the Veteran's death, or an illegitimate child; 
and (i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

In this case, the facts are not in dispute.  The record 
reflects that the appellant was born on March [redacted], 1950, and 
was 54 years old when he applied for VA death benefits in 
October 2004.  Thus, at the time of his October 2004 
application for VA death benefits, the appellant was older 
than the maximum allowable age for purposes of satisfying the 
definition of "child."  It is not clear whether the 
appellant has been married.  Regardless, the evidence does 
not show, nor does the appellant assert that, prior to 
turning 18 years old in March 1968, he was permanently 
incapable of self-support.

The Board acknowledges the appellant's contention that he is 
entitled to VA death benefits based on his father's military 
service.  However, due to his age, and the lack of evidence 
showing he was permanently incapable of self-support prior to 
turning 18 years old, the Board must find that the appellant 
is not a child for VA benefits-eligibility purposes, and thus 
does not meet the eligibility requirements for VA death 
benefits.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to VA death benefits is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


